Title: Defining the Crime of Treason against the United States, [20 August] 1787
From: Madison, James
To: 


[20 August 1787]

   The Committee of Detail report had defined treason as a crime limited to “levying war against the United States, or any of them; and in adhering to the enemies of the United States, or any of them” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., II, 182).

Mr. Madison thought the definition too narrow. It did not appear to go as far as the Stat. of Edwd. III. He did not see why more latitude might not be left to the Legislature. It wd. be as safe as in the hands of State legislatures; and it was inconvenient to bar a discretion which experience might enlighten, and which might be applied to good purposes as well as be abused.
